


Exhibit 10.8

 

THE COCA-COLA COMPANY COMPENSATON

AND DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

 

The Coca-Cola Company Compensation and Deferred Compensation Plan for
Non-Employee Directors (the “Plan”) is adopted on February 19, 2009, effective
January 1, 2009 (“Effective Date”).  The deferred compensation provisions of the
Plan are designed to provide non-employee Directors of The Coca-Cola Company
(the “Company”) with an opportunity to defer certain compensation as a Director,
and set forth the specific terms applicable to the mandatory deferral of Share
Units awarded under the Plan.

 

All compensation awarded to non-employee Directors of the Company prior to the
Effective Date shall be subject to the terms of the Compensation Plan for
Non-Employee Directors of The Coca-Cola Company, as amended on December 13,
2007.  The Plan replaces The Coca-Cola Company Deferred Compensation Plan for
Non-Employee Directors as amended and restated effective April 1, 2006 (the
“Prior DC Plan”).  While the balances from the Prior DC Plan will be transferred
to the Plan, all deferrals made pursuant to the Prior DC Plan shall remain in
effect according to their terms, including timing of payment and form of
distribution, except as may be required by Section 409A of the Internal Revenue
Code of 1986, as amended.

 

ARTICLE I

DEFINITIONS

 

The following words and phrases as used herein shall have the meaning specified
below, unless a different meaning is plainly required by the context.

 

“AC Account” shall mean an annual compensation account maintained under the Plan
for a Participant in accordance with Article III.

 

“Beneficiary” shall mean the person, persons or trust designated in writing by
the Participant to receive any benefits from the Plan due to the death of the
Participant.  If no Beneficiary is designated, the Beneficiary shall be the
Participant’s spouse.  If no Beneficiary is designated and the Participant has
no current spouse, the Beneficiary shall be the Participant’s estate.

 

“Board” shall mean the Board of Directors of The Coca-Cola Company.

 

“Calculation Date” shall mean April 1 or, if April 1 is not a trading day, the
trading day immediately preceding April 1.

 

“Cash Payment” shall mean the cash payment described in Section 3.2.

 

“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A under the Securities Exchange Act of 1934, as amended (“1934 Act”), as in
effect on January 1, 2002, provided that such a change in control shall be
deemed to have

 

1

--------------------------------------------------------------------------------


 

occurred at such time as (i) any “person” (as that term is used in Sections
13(d) and 14(d)(2) of the 1934 Act), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act as in effect on January 1, 2002)
directly or indirectly, of securities representing 20% or more of the combined
voting power for election of directors of the then outstanding securities of the
Company or any successor of the Company; (ii) during any period of two
(2) consecutive years or less, individuals who at the beginning of such period
constituted the Board of the Company cease, for any reason, to constitute at
least a majority of the Board, unless the election or nomination for election of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period;
(iii) the shareowners of the Company approve any merger or consolidation as a
result of which the Stock (as defined below) shall be changed, converted or
exchanged (other than a merger with a wholly owned subsidiary of the Company) or
any liquidation of the Company or any sale or other disposition of 50% or more
of the assets or earning power of the Company and such merger, consolidation,
liquidation or sale is completed; or (iv) the shareowners of the Company approve
any merger or consolidation to which the Company is a party as a result of which
the persons who were shareowners of the Company immediately prior to the
effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors of the
surviving corporation following the effective date of such merger or
consolidation and such merger or consolidation is completed; provided, however,
that no Change in Control shall be deemed to have occurred if, prior to such
times as a Change in Control would otherwise be deemed to have occurred, the
Board determines otherwise, and provided the Change in Control constitutes a
change in control pursuant to Section 409A of the Code.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Committee on Directors and Corporate Governance of
the Board of Directors of the Company.

 

“Company” shall mean The Coca-Cola Company.

 

“Director” shall mean a duly-appointed or elected member of the Board.

 

“DC Account” shall mean a deferred compensation account maintained under the
Plan for a Participant in accordance with Article IV.

 

“Effective Date” shall mean January 1, 2009.

 

“Majority-Owned Related Company” shall mean a corporation(s) or other business
organization(s) in which the Company owns, directly or indirectly, 50% or more
of the voting stock or capital at the relevant time.

 

“Participant” shall mean a Director who is eligible for the Plan in accordance
with Article II and/or a former Director for whom accounts are maintained under
the Plan.

 

“Payment Date” shall mean the date that is the later of (i) January 15 of the
year following the year in which service as a Director terminates or (ii) six
months following the date on which service as a Director terminates.  Where a
Participant has elected to receive payment of the balance in the Participant’s
DC Account in the form of

 

2

--------------------------------------------------------------------------------


 

installments in accordance with the terms of the Plan, the first installment
payment shall be paid on the Payment Date and all other installment payments
shall be paid annually on the anniversary date of the Payment Date.

 

“Plan” shall mean The Coca-Cola Company Compensation and Deferred Compensation
Plan for Non-Employee Directors.

 

“Share Unit” shall mean a hypothetical share of Stock that is credited to a
Participant’s AC Account or DC Account.

 

“Stock” shall mean the common stock of the Company.

 

“Unforeseeable Emergency” shall mean a severe unforeseeable financial hardship
as defined in Section 409A of the Code and the regulations thereunder, including
a severe financial hardship resulting from (i) an illness or accident of the
Participant, the Participant’s spouse, the Participant’s designated Beneficiary,
or the Participant’s dependent (as defined in Section 152 of the Code, without
regard to section 152(b)(1), (b)(2), and (d)(1)(B)), (ii) the loss of the
Participant’s property due to casualty, or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control.

 

“Valuation Date” shall mean the trading date immediately preceding the Payment
Date.

 

ARTICLE II

ELIGIBILITY

 

2.1           Limitation to Non-Employee Directors.   Only Directors who are not
employed by the Company or a Majority-Owned Related Company shall be eligible
for the Plan.

 

2.2           Date of Eligibility. Directors who are on the Board as of
January 1, 2009 shall be eligible to participate for 2009.  Thereafter, a new
Director shall be eligible as of the date he or she is appointed or elected to
the Board.

 

ARTICLE III

COMPENSATION

 

3.1           Accounts; Mandatory Annual Transfer.  Each Participant shall have
an AC Account administered in his or her name.  Such AC Account shall be a
bookkeeping entry only and no Stock or other assets shall be placed in the
Participant’s name.  On December 31 of each year, all Share Units credited to a
Participant’s AC Account pursuant to Section 3.3 automatically shall be
transferred to that Participant’s DC Account.

 

3.2           Cash Payment.  Unless the Participant has elected to defer the
Cash Payment into Share Units in accordance with Article IV of this Plan, the
Participant will be paid $50,000 annually, payable in equal quarterly
installments.  The Chair of each committee of the Board of Directors shall
receive an additional $20,000 annually, payable in equal quarterly installments.

 

3

--------------------------------------------------------------------------------


 

3.3           Crediting of Share Units.  On the Calculation Date, each
Participant’s AC Account shall be credited with Share Units.  The dollar amount
for 2009 shall be $125,000 and may be adjusted in subsequent years by the Board
of Directors.  The number of Share Units credited to each Participant shall be
determined by dividing this dollar amount by the average of the high and low
price of Stock on the New York Stock Exchange Composite Transactions listing on
the Calculation Date.

 

3.4           New Directors Appointed or Elected Mid-Year.  For individuals who
become eligible for the Plan in a particular year after the Calculation Date,
his or her AC Account shall be credited with Share Units under this paragraph. 
A new Participant shall be credited with Share Units equal to the number of
units calculated on the Calculation Date for the year pursuant to Section 3.3,
prorated for the number of days in the calendar year during which the
Participant was eligible for participation in the Plan.  This proration shall be
a fraction, the numerator of which is the number of days remaining in the
calendar year (measured from the date the Director was eligible for
participation in the Plan) and the denominator of which is 365.  Once the number
of Share Units is prorated, Share Units shall be credited to the Participant’s
AC Account.  In addition, with respect to the Cash Payment, such new Participant
shall be paid an amount equal to the annual Cash Payment divided by the number 4
minus the number of full calendar quarters that have elapsed at the time of such
Participant’s election or appointment to the Board, payable in equal
installments in accordance with the payment schedule adopted pursuant to
Section 3.2.

 

ARTICLE IV

DC ACCOUNTS; ELIGIBLE COMPENSATION; ELECTIONS TO DEFER

 

4.1           Establishment of DC Accounts.  The Company shall establish a DC
Account for each Participant.  Such DC Account shall be a bookkeeping entry only
and no Stock or other assets shall be placed in the Participant’s name.  All
eligible compensation, as described in Section 4.2, that a Participant elects to
defer in accordance with this Article IV shall be credited to that Participant’s
DC Account in the manner set forth in this Article IV.   In addition, on
December 31 of each year, all compensation credited to a Participant’s AC
Account pursuant to Section 3.3 automatically shall be transferred to that
Participant’s DC Account.

 

4.2           Eligible Compensation.   A Participant may elect to defer all or a
specified percentage of the annual Cash Payment receivable by such Director
under the Plan for service as a Director of the Company.  No other compensation
or expense reimbursement shall be eligible for voluntary deferral.

 

4.3           Elections to Defer.   Participants must elect to defer eligible
Cash Payments under the following provisions.  Elections shall be in writing on
forms or via electronic format as determined by the Secretary of the Company.
The election shall specify the applicable percentage to be deferred.

 

4

--------------------------------------------------------------------------------


 

(a)           Annual Cash Payments.  If a Participant wishes to defer his or her
annual Cash Payment, he or she must elect a percentage to defer, from 10% -
100%, no later than December 31 prior to the beginning of the year for which the
Cash Payment is paid.  This election is irrevocable for all amounts paid for the
calendar year.

 

(b)           New Directors.  A new Director appointed or elected to the Board
during the calendar year shall not be eligible to defer the Cash Payment that is
payable through the end of that first calendar year of service.

 

(c)           Duration of Elections.  If an election is made to defer the annual
Cash Payment, the election shall continue in effect until the end of the
Participant’s service as a Director or until the end of the calendar year during
which the Director gives the Company written notice of the discontinuance of the
election. Such a notice of discontinuance shall operate prospectively from the
first day of the calendar year following the giving of notice. An election with
respect to the annual Cash Payment becomes irrevocable as of December 31 of the
year prior to the year the Cash Payment is earned.

 

4.4           Elections and Forms of Payment.

 

(a)           Forms of Payment.  All payments under the Plan shall be in cash. 
A Participant may elect to receive payments in a single lump sum or in a series
of annual installments (not to exceed five).  If a Participant fails to make an
election in accordance with this Section 4.4, the balance in the Participant’s
DC Account upon the Participant’s termination of service with the Company shall
be paid in the form of a lump sum, unless otherwise provided in this
Section 4.4.  In the event of death or a Change in Control, all payments shall
be made in the form of a lump sum payment.

 

(b)           Payment Distribution Election Under Prior DC Plan.  All elections
made under the Prior DC Plan regarding the form of payment distribution for
compensation awarded to a Participant prior to the Effective Date cannot be
changed with respect to such compensation.  Any elections made under the Prior
DC Plan also shall apply to all compensation awarded under the Plan, unless the
Participant makes a new form of payment distribution election in accordance with
Section 4.4(c).

 

(c)           Payment Distribution Election Under the Plan.  A Participant may
make a different election for future compensation under the Plan.  If a
Participant has not made an election under the Prior DC Plan, was not a
participant in the Prior DC Plan, or wishes to make a different election for
future compensation, the Participant must make an initial election within 30
days of the date the Plan is adopted.  An individual who becomes a Director
during the calendar year must make an initial election within 30 days of his or
her appointment or election to the Board.  Once a Participant makes an election
under the Plan, it shall apply to all future compensation awarded to the
Participant under the

 

5

--------------------------------------------------------------------------------


 

Plan unless a new election is made by December 31 of the year prior to the time
the compensation is paid.

 

4.5           Deferral of Cash Payments; Crediting of Share Units.  If a
Participant has elected to defer the Cash Payment (or any portion thereof)
pursuant to Section 4.3, the amount elected shall be added to the Share Units
awarded to such Participant pursuant to Section 3.3 on the Calculation Date and
credited to the Participant’s DC Account.  Such amount shall be converted on the
Calculation Date to a number of Share Units equal to the number of shares of
Stock that theoretically could have been purchased on such date with such
amount, using the average share price on the New York Stock Exchange Composite
Transactions listing on such date, or if such date is not a trading day, on the
next trading day.

 

ARTICLE V

ADJUSTMENTS TO ACCOUNTS

 

5.1           Hypothetical Dividends.  As of each date on which dividends on the
Stock are payable to shareowners of the Company, each Participant’s AC Account
and DC Account shall be credited with the value of the dividends that would be
payable on Share Units in such accounts if they were shares of Stock (not taking
into account the record date).  These hypothetical dividends shall be converted
to Share Units using the average of the high and low price of Stock on the New
York Stock Exchange Composite Transactions listing on the dividend payment date
or if such date is not a trading day, on the trading day preceding the dividend
payment date.

 

 5.2          Stock Split; Stock Dividend.  Each Participant’s AC Account and DC
Account shall be credited on the date of any stock split or stock dividend, with
the number of Share Units necessary for an equitable adjustment.

 

ARTICLE VI

PAYMENT OF PLAN ACCOUNTS

 

6.1           Permitted Payment Events.  Payment of accounts under the Plan
shall not be made except following death, disability, termination of service
from the Board, or upon a Change in Control.  Payments shall not be accelerated,
except as permitted by Section 409A of the Code and the regulations thereunder.

 

6.2           Payment of Account Balance.  Upon a Participant’s separation of
service as a Director of the Company, all Share Units in the Participant’s AC
Account that have been earned for such year, as calculated pursuant to
Section 6.4, shall be transferred to that Participant’s DC Account.

 

(a)           Lump Sum Payment.  Except in the case of death, the value of the
Participant’s DC Account shall be paid on the Payment Date.  In the event of a
Participant’s death, the value of the Participant’s DC Account shall be paid to
the Participant’s Beneficiary as soon as possible, but no later than 60 days
following the date of death.

 

6

--------------------------------------------------------------------------------


 

(b)           Installment Payments Election.  If the Participant has elected to
receive payment of the Participant’s DC Account balance in the form of annual
installments in accordance with Section 4.4, the amount of each such payment
shall be computed as provided in this Section 6.2(b).  The amount of the first
payment shall be a fraction of the balance in the Participant’s DC Account as of
December 31 of the year preceding such payment, the numerator of which is one
and the denominator of which is the total number of installments elected. The
amount of each subsequent payment shall be a fraction of the balance in the
Participant’s DC Account as of December 31 of the year preceding each subsequent
payment, the numerator of which is one and the denominator of which is the total
number of installments elected minus the number of installments previously paid.

 

6.3           Valuation of Account Balance.  Except in the case of a Director’s
separation of service from the Company due to death or a Change in Control, the
balance in the Participant’s DC Account in Share Units shall be valued in an
amount equal to the number of Share Units in the Participant’s DC Account
multiplied by the average of the high and low market prices at which a share of
Stock shall have been sold on the Valuation Date, as reported on the New York
Stock Exchange Composite Transactions listing. In the event of separation due to
death or a Director or a Change in Control, the value of the balance of Share
Units in the Participant’s DC Account shall be calculated in the same manner as
set forth above in this Section 6.3, except that the Valuation Date for such
purposes shall be the date of death of the Director or the date of the Change in
Control, as the case may be.

 

6.4           Separation During the Year; Proration of Annual Compensation.  In
the event of a Director’s separation of service from the Company during the
calendar year, the Share Units attributable to each such period shall be
prorated.  The proration shall be a fraction, the numerator of which is the
number of days from the beginning of the year to the date of the Director’s
separation of service and the denominator of which is 365.   Any Share Units
that have been credited to the Participant’s AC Account due to dividends paid to
shareowners of the Company during the Participant’s period of service during
that year shall be added.  The quarterly Cash Payment shall be paid for any
portion of a calendar quarter during which that Participant served as a
Director.

 

6.5           Unforseeable Emergency.  A Participant shall be permitted to elect
a distribution from his or her DC Account prior to the date the DC Accounts were
to be distributed, subject to the following restrictions:

 

(a)           the election to take a distribution due to an Unforeseeable
Emergency shall be made by requesting such a distribution in writing to the
Committee, including the amount requested and a description of the need for the
distribution;

 

(b)           the Committee shall make a determination, in its sole discretion,
that the requested distribution is on account of an Unforseeable Emergency; and

 

7

--------------------------------------------------------------------------------


 

(c)           the Unforseeable Emergency cannot be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of assets would not
itself cause severe financial hardship, or (iii) by cessation of deferrals under
this Plan.

 

The amount determined by the Committee as distributable due to an Unforeseeable
Emergency shall be paid within 30 days after the request for the distribution is
approved by the Committee.

 

ARTICLE VII

ADMINISTRATION AND MISCELLANEOUS PROVISIONS

 

7.1           Administration of the Plan.  The Committee shall oversee the
administration of the Plan.  The Committee has the exclusive responsibility and
complete discretionary authority to control the operation and administration of
the Plan, with all powers necessary to enable it to properly carry out such
responsibility, including but not limited to the power to construe the terms of
the Plan, to determine status, coverage and eligibility for benefits and to
resolve all interpretive, equitable, and other questions, including questions of
fact, that shall arise in the operation and administration of the Plan.  The
Plan shall be interpreted consistently with the provisions of Section 409A of
the Code.  All actions or determinations of the Committee shall be final,
conclusive and binding on all persons.

 

7.2           Amendment and Termination of the Plan.  The Board may amend,
modify, suspend or terminate the Plan in whole or in part, except that no
amendment, modification, suspension or termination may retroactively adversely
affect any Participant’s right to a benefit which has been earned under the Plan
before such date.

 

7.3           Controlling Law.  This Plan shall be subject to the laws of the
State of Georgia, and the parties agree that all disputes arising from or
related to this Plan shall be litigated in the state or federal courts located
in Fulton County, Georgia.  The parties agree that such courts shall be the
exclusive forum for such disputes and hereby submit to the jurisdiction and
venue of such courts for the litigation of all such disputes.  The parties
hereby waive any claims of improper venue or lack of personal or subject matter
jurisdiction as to any such disputes.

 

7.4           Limitation of Responsibility.  Neither the establishment of this
Plan nor any modification thereof, nor the creation of any AC Account or DC
Account, nor the payment of any benefits, shall be construed as giving to any
Participant or other person any legal or equitable right against the Company, or
its subsidiaries, or any officer or employee thereof; and in no event shall the
terms of any Director’s Board appointment be modified or in any way affected
thereby.

 

7.5           Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interest in any specific property or assets of the Company.  No assets of the

 

8

--------------------------------------------------------------------------------


 

Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan.  The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. 
Nothing contained in this Plan, and no actions taken pursuant to the provisions
of this Plan shall create or be construed to create a trust or any kind of
fiduciary relationship between the Company and any Participant, Beneficiary, or
any other person.

 

7.6           Taxes.  Federal, state, FICA/Medicare and all other taxes shall be
solely the responsibility of the Participant.  The Company will report all
payments as required by the Internal Revenue Code or other tax regulations and
withhold any applicable taxes where required.

 

9

--------------------------------------------------------------------------------
